Citation Nr: 1218530	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar spondylosis.


REPRESENTATION

Appellant (the Veteran) is represented by: Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968, and from October 1982 to October 1997.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the RO in Waco, Texas.

In March 2012, the Veteran and a friend (T.P.) presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO.  A transcript of the hearing is associated with the claims file.  The Veteran submitted additional evidence at the hearing along with a waiver of his right to have that evidence considered initially by the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

At the Board hearing in March 2012, the Veteran testified that he had been awarded disability benefits from the Social Security Administration (SSA) due to his back.  It does not appear that SSA records pertinent to the award of disability benefits have been obtained or requested.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  

The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Board denied an application to reopen a claim for service connection for schizophrenia.  The Board acknowledged the existence of outstanding records held by SSA, but concluded that the records would be irrelevant, as the veteran was awarded SSA disability benefits years after service (suggesting that any records held by SSA would relate only to the severity of the psychiatric disorder).  The United States Court of Appeals for Veterans Claims (the CAVC) held that VA was nevertheless required to request the records from SSA, as SSA's award of benefits was based on the same condition for which the veteran was seeking service connection, and in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio, 16 Vet. App. at 187-88.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

The Board also finds that a medical examination and opinion are necessary to resolve the claim for service connection for lumbar spondylosis.  In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with lumbar spondylosis, lumbosacral strain, as well as degenerative disc disease.  The VA outpatient records show treatment for complaints of low back pain beginning in 2001.  A May 8, 2002 VA ambulatory care clinic note reveals that the Veteran was seen for lower back pain following working under a house and moving blocks around.  It was noted that he has had a strain in the past that was treated with analgesic balm and Tylenol.  Pain was in the low back and upper left hip and would radiate to the mid thigh in front and back.  The assessment was lumbosacral strain.  A December 23, 2002 VA physical therapy consultation reveals that the Veteran began having trouble with his back two years prior.  The pain started upon arising from bed.  The Veteran had to crawl to his bathroom; it was impossible to stand up.  The symptoms let up after three days.  There was no known injury and no prior history of low back pain.  The pain in the left lower extremity was noted as having begun one week prior.  It was also noted that this had not happened before.   

A November 4, 2003 VA history and physical reveals complaint of low back pain that started approximately three years prior.  Specific onset of pain was described as a result of an attempt to stand up from a sitting position during the Christmas holiday.  Pain had persisted since that episode and continued to worsen.  A December 2, 2003 VA pain clinic consultation shows complaint of back pain since 2001 Christmas.  The examiner noted that the Veteran woke up with significant back pain - went to chiropractor - relief; cannot recall a specific incident.  

Concerning the question of in-service disease or injury, service treatment records reveal that, on November 5, 1996, the Veteran was treated for a pulled groin muscle approximately six weeks prior.  He went to the emergency room and was told to rest the left leg due to diagnosis of a pulled muscle.  The service separation examination reveals normal clinical findings for the spine and lower extremities.  The Veteran reported a history of swollen or painful joints and specified occasional hip pain.  The Veteran reported no history of recurrent back pain.  

The Veteran has testified that he had lumbar spondylosis beginning in September, 1996, while bowling on active duty.  He testified that, because of pain in his left leg, it was believed to be a hip injury at the time.  He also testified that he reinjured his back in 2000 while passing material to someone underneath a house, but that this was not the onset of pain, as he experienced symptoms consistently since the September 1996 injury.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed low back conditions and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of possible radicular symptoms (hip and groin pain) in service, the Veteran's reported history of symptoms since service, and the current diagnoses, including degenerative disc disease, the Board finds that a VA examination with medical nexus opinion is required to determine whether any current low back condition is causally related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain any decisions and supporting medical records from SSA regarding the Veteran's application for disability benefits, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  Associate any records received with the claims file, as well as any negative responses to requests for records.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his low back condition.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of experiencing back pain in service.  For the purposes of the examination, the Veteran's service treatment records do not show treatment for back complaints in service and show normal clinical findings for the spine and lower extremities at service separation; however, on the report of medical history at service separation, the Veteran reported a history of swollen or painful joints and specified occasional hip pain.  On November 5, 1996, the Veteran was treated for a pulled groin muscle approximately six weeks prior; he went to the emergency room and was told to rest the left leg due to diagnosis of pulled muscle.

The post service treatment records reveal that the Veteran injured his back in 2000 or 2001.  At that time, the Veteran attributed his back problems to that injury.   
A December 23, 2002 VA physical therapy consultation reveals that the pain in the left lower extremity was noted as having begun one week prior, and it was also noted that this had not happened before.   

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current low back condition is causally or etiologically related to the Veteran's active service.  In so doing, address the Veteran's contention that, what was noted as a groin injury and hip pain in service may actually have been radiculopathy resulting from a low back injury.  

The examiner is asked to note that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Readjudicate service connection for lumbar spondylosis.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


